DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 1—5 filed on 07/15/2021 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1—5 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Nolan” et al. [US 11,128,528 B2] in view of “Logue” [US 2016/0099934 A1].

REGARDING CLAIM 1) Nolan disclose A Secured Node Authentication and Access Control Model System for IoT Smart City using Double Hashed Unique Labelled Key based Validation, said system comprising: 
a. an IoT based global network of linked objects [see Abstract; where Nolan disclose IoT device with data manager, IoT device with IoT network topology, …] or items that will play an active part in the Future Internet (FI) [Nolan disclose “The Internet can be configured to provide communications to a large number of IoT devices. Accordingly, as described herein, a number of innovations for the future Internet …” (col.5, line 55—62 )]; and
b. a heterogeneous nature of IoT communications and with the imbalance in resources between IoT devices, wherein said IoT devices render the provision of the necessary protected connections end-to-end [Nolan disclose (FIGS.2—4) “topology for a # of IoT networks, cloud network in comm with a # of IoT devices, and mesh network of IoT devices, etc.];

Nolan disclose hashing [see hash generation 806 & calculate hash key 1010 (in FIGS.8 & 10)]. Nolan fail, but Logue, analogues art, disclose and wherein said model uses Double Hashed Unique Labelled Key based Validation used for enhancing the security models in the wireless networks [see par.0131—0136, where Logue disclose double hash key validation].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Nolan by incorporating the double hashed key validation teaching of Logue for establishing secure communications to and/or from devices on a smart mesh network.

Nolan in view Logue disclose claim 2) The system as claimed in claim 1, wherein said secured node authentication model system authorizes the nodes involved in the network for communication [Nolan disclose IoT node (Abstract); see also content-distribution system 700 (FIG.7) including node; see also FIGS.8, 11, 12 & 15]. 

Nolan in view Logue disclose claim 3) The system as claimed in claim 1, wherein said secured node authentication model system is configured to grant or restrict access to the nodes in the IoT for completing the data transmission [see example discloses accessing in FIG.3; and of also FIG.49 of Nolan]. 

Nolan in view Logue disclose claim 4) The system as claimed in claim 1, wherein said secured node authentication model system generates a key that is used for the authorization of the nodes in the network [Logue disclose (FIG.5) a system that generate and store keys (par.0092)]. The motivation to combine is the same as that of claim 1 above.

Nolan in view Logue disclose claim 5) The system as claimed in claim 1, wherein said secured node authentication model system involves a unique label generation process that is used for node authentication in the sensor networks to improve security levels [Nolan disclose remote sensing and sensor network (see FIG.9)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892; for example, US 2020/0344055 A1 is directed to A decentralized and/or hybrid decentralized method for secure cryptography key storage referred to as Mutual Dependency Architecture (MDA) ...

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434